UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarter Ended: September 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22024 ————— NEW LEAF BRANDS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 77-0125664 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One DeWolf Road, Suite 208, Old Tappan, New Jersey 07675 (Address of principal executive offices) (Zip Code) (201) 784-2400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of June 18, 2013, there were 337,033,316shares of our common stock, $0.001 par value, outstanding. NEW LEAF BRANDS, INC. INDEX Page PART I – FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3 Quantitative and Qualitative Disclosures About Market Risk 38 Item 4 Controls and Procedures 38 PART II – OTHER INFORMATION Item 1 Legal Proceedings 40 Item 1A Risk Factors 41 Item 2 Unregistered sales of equitySecurities and Use of Proceeds 41 Item 3 Defaults Upon Senior Securities 46 Item 4 Removed and Reserved Item 5 Other Information 46 Item 6 Exhibits 46 2 Back to Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS New Leaf Brands, Inc. CondensedConsolidated Balance Sheets September 30, December 31, (unaudited) CURRENT ASSETS Cash & cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of approximately $20,467 at September 30, 2012 and $37,689 at December 31, 2011 Inventory Prepaid expense and other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ CURRENT LIABILITIES Accounts payable $ $ Purchase order financing - Accrued liabilities Accrued liabilities related parties Accrued dividend Interest payable Short-term debt Notes payable to related parties – current portion Long-term debt – current portion - Other current liabilities Current liabilities of discontinued operations - Total current liabilities Long-term debt, less current portion Notes payable to related parties, less current portion - Derivative liabilities Total long-term liabilities Total liabilities Contingencies (Note 12) STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, convertible 10,000,000 shares authorized Series K 10% Convertible Preferred Stock, 1,000 cumulative shares designated; 18.9 and 30 shares issuedand outstanding(Liquidation Preference $626,315 and $860,974) at September 30, 2012 and December 31, 2011, respectively - - Common Stock, $0.001 par value, 500,000,000 shares authorized; issued and outstanding 328,533,316 and 150,811,031 at September 30, 2012 and December 31, 2011, respectively Shares Issuable - Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the condensedconsolidated financial statements 3 Back to Table of Contents New Leaf Brands, Inc. CondensedConsolidated Statements of Operations (Unaudited) Three month period ended September 30, Year to Date ended September 30, Net sales $ Cost of goods sold Operating expenses: Shipping and handling Selling and Marketing General and administration Impairment of intangibles Depreciation and amortization Total operating expenses Loss from continuing operations (1,173,543 ) (2,478,834 ) (4,804,293 ) (4,848,108 ) Other income (expense): Other income(expense) ) (27,666 ) (29,255 ) Interest expense (90,514 ) (50,636 ) (205,625 ) (120,585 ) Change in fair value of derivative liabilities (81,383 ) Gain (loss) on extinguishment of debt (57,764 ) (134,406 ) (241,757 ) Amortization of debt discount & deferred financing costs (103,604 ) (46,454 ) (448,373 ) (115,397 ) Total other income (expense), net ) (66,076 ) Loss from continuing operations before provision for income taxes (1,294,739 ) (2,544,910 ) (4,581,613 ) (4,826,124 ) Provision for income taxes - Loss from continuing operations (1,294,739 ) (2,544,910 ) (4,581,613 ) (4,826,124 ) Discontinued operations: Gain on disposal of discontinued operations - - - Net Loss $ ) $ ) $ ) $ ) Loss attributable to common stockholders and loss per common share: Net loss $ ) $ ) $ ) $ ) Deemed dividends – Series K preferred stock and warrants - - - (1,967,699 ) Dividends on Series K preferred stock (11,912 ) (18,994 ) ) (177,971 ) Loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding Net loss per share – basic and diluted $ ) $ ) $ ) $ ) See accompanying notes to the condensedconsolidated financial statements 4 Back to Table of Contents New Leaf Brands, Inc. CondensedConsolidated Statements of Cash Flows (Unaudited) For the nine months ended September 30, Operating Activities: Continuing operations: Net loss $ ) $ ) Adjustments to reconcile net loss from continuing operations to net cash used in continuing operating activities: Depreciation and amortization Allowance of doubtful accounts ) Change in fair value of notes liability - Gain on settlement of accounts payable and extinguishment of long-term debt (985,727 ) Gain on disposal of discontinued operations (758,490 ) - Amortization of debt discount & deferred financing cost Warrants issued for services Stock based compensation Common stock issued for services Change in fair value of derivatives payable (528,978 ) Impairment of intangible assets Changes in continuing operating assets & liabilities: Accounts receivable Inventory (137,603 ) Prepaid expenses and other current assets (196,737 ) Accounts payable (400,108 ) Accrued expenses ) Due to related parties Interest payable Net cash used in continuing operating activities ) (3,437,396 ) Financing Activities: Proceeds from issuance of long-term debt Exercise of warrants Payments on purchase order financing (306,037 ) - Proceeds from sale of common stock and warrants,net - Proceeds from sale of preferred stock and warrants - Repayment on long-term debt - (184,696 ) Proceeds from purchase order financing - Net cash provided by financing activities Change in cash & cash equivalents Cash & cash equivalents beginning of year Cash & cash equivalents end of period $ Supplemental disclosures: Cash paid during the period for: Interest $ - $ Non-cash investing and financing activities: Deemed dividend on Conversion of Series K Preferred and warrants - Dividends Series K Preferred stock Settlement of long-term debt for common stock Forgiveness of earn-out and reduction of intangibles - Issuance of common stock in connection with disposal of discontinued operations - Settlement of accounts payable for common stock and warrants - Debt discount and beneficial conversion feature on debt issued Fair value of shares used for common stock - Non-cash sale of all assets and liabilities of discontinued operations - See accompanying notes to the condensedconsolidated financial statements 5 Back to Table of Contents NEW LEAF BRANDS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND BASIS OF PRESENTATION [1] Organization The condensed consolidated financial statements include NEW LEAF BRANDS, INC. (“the Company”) and its wholly-owned subsidiaries Nutritional Specialties and Baywood New Leaf Acquisition, Inc. Nutritional Specialties was acquired by the Company effective March 30, 2007. Skae Beverage International LLC was acquired by Baywood New Leaf Acquisition, Inc. effective September 9, 2008. On July 24, 2009 the Company sold substantially all of its rights and assets of Nutritional Specialties to Nutra, Inc. The Company develops markets and distributes healthy and functional ready-to-drink (“RTD”) beverages. The Company distributes its products through independent distributors both internationally and domestically. The Company incorporated as Baywood Financial, Inc. in Nevada on June 13, 1986. In March 1992, the Company changed its name from Baywood Financial, Inc. to Baywood International, Inc. Between 1992 and 1998, the Company directed most of its sales efforts to nutraceutical international markets. In 1999, the Company expanded its nutraceutical business into domestic markets. Baywood International, Inc. changed its name effective October 16, 2009 to New Leaf Brands, Inc. to reflect the change in strategic direction with the sale of Baywood International, Inc.’s nutraceutical businesses on October 9, 2009. The name change was effective in the market at the opening of business October 19, 2009, at which time the Company’s ticker symbol changed from BAYW.OB to NLEF.OB. On April 9, 2012 the Company completed the sale of all of the assets and liabilities of its non-operating subsidiary Nutritional Specialties, Inc. (NSI) to Deep South Capital, LLC (DSCL). The terms of the divestiture included consideration of $1.00 plus the assumption of certain liabilities by DSCL. In connection with the disposition, the Company gave DSCL 6,000,000 shares of the Company’s stock, with a fair value of $180,000 to DSCL to relieve the Company’s responsibility for any future claims. The transaction reduced liabilities of the Company by approximately $928,000 and resulted in a gain on disposal of discontinued operations of approximately $758,000. [2] Basis of presentation In the opinion of management, the accompanying unaudited, condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of New Leaf Brands, Inc. (“New Leaf” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with New Leaf's audited consolidated financial statements for the year ended December 31, 2011, included in New Leaf's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the nine months ended September 30, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year. The condensed consolidated financial statements were prepared using accounting principles generally accepted in the United States (“GAAP”). These principles require the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 6 Back to Table of Contents [3] Reclassification In connection with the preparation of its September 30, 2012 financial statements, the Company has reclassed $349,243 (as of March 31, 2012) from notes payable to additional paid in capital to properly account for the convertible debt and warrants issued in December 2011. The Company determined that the amount was not material to the financial statements for the year ended December 31, 2011.There was no impact on the statement of operations for the year ended December 31, 2011 or the three and nine months ended September 30, 2012. NOTE 2 - GOING CONCERN The Company has a history of recurring losses from continuing operations, deficiencies in working capital and limited cash on hand as of September 30, 2012. To date, it has also been unable to generate sustainable cash flows from operating activities. In addition, the Company has $3,743,965 in current liabilities payable within the next twelve months including an obligation which is currently in default (see Item 3 - DEFAULTS UPON SENIOR SECURITIES). For the nine months ended September 30, 2012, the Company’s loss from continuing operations was $4,581,613.As of September 30, 2012, the Company’s cash and cash equivalents and working capital deficiency are $109,453 and $3,165,543 respectively. Collectively, these factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s existence is dependent upon its ability to obtain necessary financing. The Company believes that its existing cash resources, combined with projected cash flows from operations, will not be sufficient to execute its business plan and continue operations for the next twelve months without additional funding. The Company intends to continue to explore various strategic alternatives, including asset sales and private placements of debt and equity securities to raise additional capital. In the first nine months of 2012, the Company raised gross proceeds of $729,107 pursuant to Unsecured Note Issuances in February and September 2012 and the Warrant reset and Exchange Offer in March and May 2012 and advance under secured credit line in June and August 2012. In addition, the Company raised an additional $150,000 in January 2013. In addition to paying down and restructuring its debt, management is actively taking steps to reduce the Company’s future operating expenses and increase future sales. However, the Company cannot provide any assurance that operating results will generate sufficient cash flow to meet its working capital needs and service its existing debt or that it will be able to raise additional capital as needed. As such the Company’s corporate strategy has broadened from solely New Leaf lemonades and teas to an acquirer of mature beverage distributors and manufactures. The condensed financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company has identified the policies below as critical to its business operations and the understanding of the results of its operations. The impact and any of its associated risks related to these policies on the Company’s business operations are discussed throughout this section. [1] Principles of consolidation The condensed consolidated financial statements include the accounts of all subsidiaries. All significant intercompany accounts and transactions have been eliminated. [2] Inventories Inventories consist primarily of raw material and finished product and are recorded at the lower of cost (on an average cost basis) or market. Inventories consisted of the following: September 30, December 31, (unaudited) Raw material $ - $ Finished goods $ $ 7 Back to Table of Contents [3] Property and Equipment Property and equipment are recorded at cost and depreciated using the straight-line method over their estimated useful lives of five years. Property and Equipment consisted of the following: September 30, December 31, (unaudited) Furniture and fixtures $ $ Computers Equipment Total Less: Accumulated depreciation Net property and equipment $ $ [4] Intangible assets Intangible assets consist of brand value resulting from the September 9, 2008 acquisition of certain net assets from Skae Beverage International, LLC. Intangible assets consisted of the following at September 30, 2012 (unaudited) and December 31, 2011: Brand Value – New Leaf Tea Asset value at December 31, 2011 $ Accumulated amortization ) Impairment of intangibles ) Net asset value at December 31, 2011 $ Asset value at September 30, 2012 $ Accumulated amortization ) Impairment of intangibles ) Net asset value at September 30, 2012 $ The Company evaluates intangible assets for potential impairment on an annual basis or whenever events or circumstances indicate that impairment may have occurred using a two-step process. The first step of the impairment test, used to identify potential impairment, compares the estimated undiscounted cash flows attributable to the intangible with the related carrying amount. If the estimated undiscounted cash flows attributable to the intangibles exceed its carrying amount, the intangible is not considered to be impaired and the second step is unnecessary. If the carrying amount of the intangibles exceeds the estimated undiscounted cash flows, the Company performs the second step of the impairment test to determine the amount of the impairment loss. The second step of the impairment test involves comparing the implied fair value of the intangibles with its carrying amount to measure the amount of impairment loss, if any. 8 Back to Table of Contents During the quarter ended September 30, 2012, the Company determined that a triggering event occurred and performed an interim impairment analysis. The interim impairment analysis resulted in an impairment of $845,000 for the third quarter of 2012. The Company’s interim test, used a discounted cash flow model derived from internal budgets to estimate fair values for the impairment testing. Factors that could change the result of our impairment test include, but are not limited to, different assumptions used to forecast future net sales, expenses, capital expenditures and resources, and liquidity and working capital requirements used in our cash flow models. In addition, selection of a risk-adjusted discount rate on the estimated undiscounted cash flow is susceptible to future changes in market conditions, and when unfavorable, can adversely affect our original estimates of fair value. The Company’s key assumptions used in its interim impairment analysis included the following: a discount rate of 14% based on the estimated weighted average cost of capital from the market participant point of view; royalty rate of 4.5%; an average perpetual growth rate of 66% for six years and a tax rate of 38%. An increase in the discount rate of 1% or a 1% deterioration of the perpetual revenue growth rate would increase the impairment loss by approximately $2,000 or $1,000, respectively. The Company bases its fair value estimates on assumptions it believes to be reasonable, but which are unpredictable and inherently uncertain. For the nine months ended September 30, 2012, the impairment of the Company’s brand value mainly resulted from the decline in its projected revenues and operating results and cash flows. However, the Company believes that the remaining amount recorded represents the current fair value of its intangible assets if they were to be sold to a market participant. In conjunction with preparing the revised forecasts, the Company reevaluated the remaining estimated useful lives of the long-lived intangibles and concluded there is no change in its estimated remaining useful lives. The brand value (including Trademarks and Trade Names) of continuing operations are being amortized over the estimated life of ten years. Amortization expense for the nine months ended September 30, 2012 and 2011 was $122,612 and $361,872 respectively. The aggregate amortization for the years ended December 31, 2012 through December 31, 2016 and years thereafter is as follows: Year Amortization $ Thereafter Total $ [5] Option -Warrants issued on debt and beneficial conversion The Company estimates the fair value of each option and warrant grant on the date of grant using the Black-Scholes option-pricing model. The option and warrant estimates are based on the following assumptions for the nine months ended September 30, 2012 and 2011 (unaudited): September 30, 2012 September 30, 2011 Dividend yield 0% 0% Volatility 281.20% to 397.47% 81.47% to 98.07% Risk free interest rate 0.35% to 0.51% 0.03% to 1.76% Expected term 2.50 years 0.19 to 4.35 years The Company accounts for the beneficial conversion feature of debt and preferred stock using intrinsic value method measure at the date of issuance. 9 Back to Table of Contents [6] Derivatives As part of certain note and warrant agreements, the Company has provided holders with the option to convert the note or exercise the warrant into the Company’s common stock at a specified strike price. In order to prevent dilution, if the new strike price may be lower than the original strike price on the day of conversion or exercise, the strike price would be lowered to the new conversion or exercise price. The Company has determined that these types of down round protection terms are considered derivatives. During 2012, the Company began using a Monte Carlo model to value its warrant derivative liability. The change in this derivative value at each reporting periodis included in the statement of operations as a change in fair value of derivative liabilities. The Company considers these derivative instruments as used for the purpose of securing financing. The range of significant assumptions which the Company used to measure the fair value of derivatives liabilities at September 30, 2012 is as follows: Stock price $ Exercise price $ 0.01 – 0.15 Term 0.54 – 5.00 years Risk-free interest rate 0.18 - 0.51 % Volatility 281 - 397 % Dividend yield % The following table summarizes the fair value of warrants classified as liability instruments, recorded on the balance sheet as of September 30, 2012 (all of which are calculated using level 3 fair value measurements): Offering Total Fair Value of Derivative as of September 30, 2012 2006 and 2008 Bridge Financing $ Warrants issued to Series I and J Preferred Stock holders October 2009 notes February 2010 stock and warrant issuance April 2010 stock and warrant issuance September 2010 notes $ 10 Back to Table of Contents The following table summarizes the changes in fair value of warrant liabilities (a level 3 fair value measurement) during the nine months ended September 30, 2012: Balance at December 31, 2011 $ Reclassification of derivative liability on warrant exercised Change in fair value of derivative instruments included in net loss for the nine months ended September 30, 2012 Balance at September 30, 2012 $ On March 7, 2012 the Company commenced a warrant reset and exercise offer to eligible holders of its outstanding warrants, pursuant to which all issued and outstanding warrants to purchase common stock of the Company issued, irrespective of current exercise price or expiration date, may, in each holder’s sole discretion, be exercised at $0.03 per share during the offer period. Approximately 15 investors elected to exercise their warrants for which the Company received $400,147 and issued 13,338,225 shares of common stock. [7] Revenue Recognition, Sales Returns and Allowances Revenue is recognized when the product is shipped. Sales returns are recorded as a reduction to sales when a customer and the Company agree a return is warranted. All returns must be authorized in advance and must be accompanied by an invoice number within 180 days. If returned, the Company’s customers are responsible for returning merchandise in resalable condition. Full credit cannot be given for merchandise that has been defaced, marked, stamped, or priced in any way. The Company does not accept products kept longer than two years. Management communicates regularly with customers to compile data on the volume of product being sold to the end consumer. This information is used by management to evaluate the need for additional sales returns allowance. The Company’s experience has been such that sales returns can be estimated accurately based on feedback from the customer. [8] Net Income (Loss) per Share of Common Stock Basic net income (loss) per share is calculated using the weighted average number of shares of common stock outstanding during the period. Diluted earnings (loss) per share is computed similar to basic earnings (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted earnings (loss) per share may not been presented if the effect of the assumed exercise of options and warrants to purchase common shares would have an anti-dilutive effect. [9] Income Taxes The Company accounts for income taxes under the liability method under the Income Taxes Topic of the Codification (ASC Topic 740-10). Deferred taxes arise from temporary differences, due to differences between accounting methods for tax and financial statement purposes. The Company establishes a valuation allowance for the uncertainty related to its ability to generate sufficient future taxable income to utilize the net operating loss carry forwards and other deferred items. The Company recognizes interest and penalties related to uncertain tax positions in interest and general and administrative expense. As of September 30, 2012, the Company has no unrecognized tax positions, including interest and penalties. The tax years 2008-2011 are open to examination by the major tax jurisdictions in which the Company operates. 11 Back to Table of Contents [10] Comprehensive Income (Loss) The Company accounts for its Comprehensive Income (Loss) under the Topic of the Codification (ASC Topic 220-10), “Comprehensive Income (Loss),” establishes standards for the reporting and display of comprehensive income (loss) and its components within the financial statements. Other comprehensive income (loss) consists of charges or credits to stockholders’ equity, other than contributions from or distributions to stockholders, excluded from the determination of net income (loss). There were no other components of comprehensive income (loss) other than the net loss for the three and nine months ended September 30, 2012 and 2011, respectively and therefore a Statement of Comprehensive Income (Loss) has not been included with these financial statements. [11] Financial Instruments Financial instruments consist primarily of cash and cash equivalents, accounts receivable and obligations under accounts payable, accrued expenses, derivatives and notes payables. The carrying amounts of cash, accounts receivable, accounts payable, short term debt obligations and accrued expenses approximate fair value because of the short term maturity of those instruments. [12] Fair Value Measurements The accounting guidance under Accounting Standards Codification “Fair Value Measurements and Disclosures” (“ASC 820-10”) requires the Company to make disclosures about the fair value of certain of its assets and liabilities. ASC 820-10 clarifies the principle that fair value should be based on the assumptions market participants would use when pricing an asset or liability and establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. ASC 820-10 utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. A brief description of those three levels is as follows: · Level 1: Observable inputs such as quoted prices in active markets for identical assets or liabilities. · Level 2: Inputs other than quoted prices that is observable for the asset or liability, either directly or indirectly. · Level 3: Significant unobservable inputs NOTE 4 - GEOGRAPHIC AREA INFORMATION The Company generates its revenues from customers, primarily in the United States. The following table outlines the breakdown of sales to unaffiliated customers domestically and internationally for the nine months ended September 30 (unaudited): United States $ $ Other International - Totals $ $ The Company holds all its assets in the United States. 12 Back to Table of Contents NOTE 5 - CONCENTRATION OF CREDIT RISK Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash, cash equivalents and trade receivables. The Company maintains the majority of its cash and cash equivalents in the form of demand deposits with financial institutions that management believes are creditworthy. At September 30, 2012, the cash balances in these institutions were insured in full by the Federal Deposit Insurance Corporation. As discussed in the section “NEAR TERM BUSINESS STRATEGY”, on February 14, 2012, the Board elected David Fuselier as New Leaf’s Chairman, President, and Chief Executive Officer and simultaneously, Eric Skae stepped down as our Chairman, President and Chief Executive Officer.Mr. Fuselier immediately implemented a turnaround plan to (a) refocus our sales and marketing efforts to our core product markets, (b) restructure corporate operations and product mix to significantly improve operating margins, (c) achieve significant debt restructurings and interim financings to both strengthen the balance sheet and support sustainable growth and (d) achieve additional tactical and strategic financing to support anticipated growth, research and development and release of new product lines and acquisitions. While the Company made considerable progress towards the turnaround plan during the nine months ended September 30, 2012, a delay in additional financing limited the ability of management to achieve significant debt reduction that had been negotiated during the period. The aggregate accounts receivable from four customers amounted to 88% of the gross accounts receivable balance outstanding at September 30, 2012. The aggregate accounts payable due to one vendor amounted to approximately 23% of the accounts payable balance outstanding September 30, 2012. A slowdown or loss of these customers or vendors could materially adversely affect the results of operations and the Company’s ability to generate significant cash flow. NOTE 6 - NOTES PAYABLE TO RELATED PARTIES Related party notes payable at September 30, 2012 (unaudited) and December 31, 2011 consisted of the following: 13 Back to Table of Contents September 30, December 31, Description Unsecured note payable to a former director with a face amounts of $50,000 bearing interest at 10% per annum and payableon October 31, 2012 (E)(F)(G)(I) $ $ Unsecured note payable to a former director with a face amounts of $5,500 bearing interest at 10% per annum and payable on demand (C) Unsecured note payable to a principal shareholder with a face amounts of $55,000 bearing interest at 10% per annum and payable on September 18, 2012 and October 14, 2012 (E)(F)(G)(L) Unsecured note payable to an officer with a face amount of $20,000 bearing interest at 6% per annum and payable on demand (C) Unsecured note payable to a director with a face amount of $75,000 bearing interest at 12% per annum and payable on demand (C) Unsecured note payable to a director with a face amount of $10,000 bearing interest at 10% per annum and payable on demand (D) 10% Secured Convertible Subordinated Notes to a principal shareholder with a face amount of $125,000 bearing interest at 10% payable July 23, 2012 (H)(L) Secured factoring loan agreement to a principal shareholder with a face amount of $298,227 bearing interest at 10% payable July 23, 2012 (E)(F)(G)(L) 10% Secured Convertible Subordinated Notes to a director with a face amount of $120,517 bearing interest at 10% payable July 23, 2012 (E)(F)(G)(L) Secured note payable to an officer with a face amount of $30,100 bearing interest at 10% payable August 13, 2012 (H)(L) Unsecured note payable to a former director with a face amount of $50,000 bearing interest, which is payable at maturity on July 15, 2013, at 8% per annum. (A) - Unsecured note payable to a principal shareholder with a face amount of $50,000 which is payable at maturity on July 15, 2013, at 8% annum. (A) - Unsecured note payable to a principal shareholder with a face amount of $37,500 bearing interest, which is payable at maturity on September 3, 2013, at 8% per annum. (A) - Unsecured note payable to a former officer with a face amount of $200,000 bearing interest, which is payable at maturity on August 14, 2013, at 8% per annum. (B) - Unsecured note payable to a former officer with a face amount of $100,000 bearing interest, which is payable on demand, at 8% per annum. (B) - Unsecured note payable to a principal shareholder with a face amount of $100,000 bearing interest, which is payable at maturity on March 24, 2014, at 8% per annum (M) - Note payable to a related party with a face amount of $20,000 bearing interest, payable at maturity on November 16, 2013, at 18% per annum (J) - Secured credit line payable to a related party, payable at maturity on April 26, 2013 (face value $50,000) and June 18, 2013 (face value $100,913), bearing interest at 1.50% per month (K) - Notes payable to related parties $ $ Discount on Debt ) ) Total notes payable to related parties $ $ Less current maturities Long-term notes payable to related parties $ $ - 14 Back to Table of Contents A) Between February 15, 2012 and March 2, 2012, the Company received proceeds of $250,000 from four investors in exchange for 8% 18 month Unsecured Convertible Notes (“Unsecured Note”) and warrants. One of the investors invested $87,500 and the other, a former director, invested $50,000 in the Unsecured Notes. Each Unsecured Note is convertible thirteen months after their respective issuance dates into common stock at a conversion price equal to the greater of (i) the Variable Conversion Price of 50% of the Market Price and (ii) the Fixed Conversion Price of $0.01. The investors also received 25,000,000 5 year warrants at a strike price of $0.03 per share. In addition the investors received the right to invest in new notes on the same basis as provided. The Company has accounted for these share based provisions at fair value due to the variable conversion price will require the Company to issue additional shares and accordingly has recorded an additional liability to the notes of approximately $88,000 of which approximately $47,000 has been recorded as change in fair value for the nine months ended September 30, 2012. The Company will fair value these provisions at each reporting period until either settled or forfeited. B) On February 14, 2012, the Company entered into a Mutual Termination and Release agreement between New Leaf Brands, Inc. and Eric Skae. On February 15, 2012, the Company issued Mr. Skae an 8% 18 month Unsecured Note in the amount of $200,000 which is convertible if asked by Mr. Skae, 13 months after the date of issuance at $0.01 (subject to a beneficial ownership blocker of 4.99%) and an 8% Demand Note in the amount of $100,000. C) These notes were issued during the year ended December 31, 2011 to provide short-term financing. D) On June 30, 2011, the Company issued a $10,000 Demand 10% Promissory Note to a director of the Company. The note required a $5,000 repayment on July 7, 2011 which the holder converted to due on demand on the same day at no additional cost to the Company. E) On June 15, 2011, the Company entered into a Secured Factoring Loan with a principal amount of $426,680 with four lenders, the total amount received on the Secured Factoring Loan was $400,000 of which $125,000 was purchased by a director of the Company and $200,000 was purchased by a principal shareholder. These loans matured on August 20, 2011 and are secured by all of the Company assets, subject to subordinations of certain assets to present and future factoring facilities. On August 24, 2011 these notes were converted into the recasted notes described in (G) below. The Company determined that the conversion of the secured notes into the secured recast notes was more than the carrying value of the obligation on the date of the conversion and recorded a loss on extinguishment of debt. F) On July 14, 2011, July 28, 2011 and July 29, 2011 the Company issued Original Issue Discount Notes to three lenders receiving amounts of $75,000 from a principal shareholder, $50,000 and $25,000 respectively from other investors. These notes were to mature on January 14, 2012 at $170,458 and were secured by all of the Company assets, subject to subordinations of certain assets to present and future factoring facilities, of which $85,227 was due to a principal shareholder. On August 24, 2011 these notes were converted into the recast notes described in (G) below. The Company determined that the conversion of the secured notes into the secured recast notes was more than the carrying value of the obligation on the date of the conversion and recorded a loss on extinguishment of debt. G) On August 24, 2011, the Company recast $606,381 (principal plus accrued interest) in existing secured loans with six parties (entered into between June and July 2011), one of whom is a director of the Company for $120,517, and another who is a principal shareholder for $298,227, in exchange for 10% Secured Convertible Subordinated Notes (“Secured Notes”) which Notes and shares of common stock. Each Secured Note is collateralized by all of the Company assets and is convertible into common stock at a conversion price of $0.05 per share. Additionally, such lenders were granted an additional 5 shares of our common stock for each $1.00 of interest and principal due them totaling 2,881,405 common shares. The Company determined that the conversion of the secured notes into the secured recast notes was more than the carrying value of the obligation on the date of the conversion and recorded a loss on extinguishment of debt of $144,392 for the year ended December 31, 2011. 15 Back to Table of Contents H) Between September 13 and 16, 2011,the Companyborrowed $250,000 from two investors, one of whom is a principal shareholder of the Company ($125,000) and refinanced an existing unsecured loan with one officer in the amount of $30,100. The Company issued these investors and officers the same 10% Secured Convertible Subordinated Notes as issued to the lenders reported in (G) above. Additionally, such investors received an additional 5 shares of common stock for each $1.00 invested totaling 1,400,500 common shares (625,000 included in shares issuable). The fair value of the common shares on the date of issuance of $31,250 was recorded as a debt discount which will be amortized over the term of the notes. I) On October 18, 2011, November 11, 2011 and November 14, 2011, the Company borrowed $25,000, $50,000, and $30,000 from two investors, both of whom are principal shareholders of the Company. The Company issued these investors the same 10% Secured Convertible Subordinated Notes as issued to the lenders reported in (G) above.Additionally, such investors received an additional 5 shares of common stock for each $1.00 invested, totaling 525,000 common shares.The common shares were fair valued at $18,313 as debt discount and will be amortized over the term of the notes. J) On May 16, 2012, the Company borrowed $20,000 from CS Healthcare, a related party (controlled by the Company’s CEO), in exchange for an 8% 18 month Unsecured Promissory Notes (“Unsecured Note”). K) On June 26, 2012, the Company reached an agreement with related party Fuselier Bridge Capital, LLC (owned by the Company’s CEO) to provide a secured working capital loan facility up to $300,000. The loan facility is secured by all Company assets including general intangibles (including trademarks, formulations, customer lists) and accounts receivables, fixed assets, inventory (all raw, work in progress and finished goods including labels) present and hereafter acquired. Each advance under the loan facility bears an interest rate of 1.5% per month and is due in full ten months after the issuance date. On June 26 and August 18, 2012, the Company borrowed $50,000 and $100,913, respectively under this loan facility and issued 1,666,666 and 3,363,767 warrants, respectively. L) These notes matured during the period and remain unpaid as of September 30, 2012. Therefore they are and classified as current portion of notes payable to related parties. M) Between September 24 and 25, 2012, the Company borrowed an aggregate of $250,000 from two investors in exchange for 8% 18 month Unsecured Promissory Notes (“Unsecured Note”), which is payable at maturity on March 24 and 25, 2014. A substantial portion of these proceeds were loaned to a potential acquisition candidate of the Company. The following is a schedule of principal maturities for the next five years and the total amount thereafter on these related party notes as of September 30, 2012: Year Ending December 31, Principal Maturities $ Total $ 16 Back to Table of Contents NOTE 7 - SHORT-TERM DEBT Short-term debt at September 30, 2012 (unaudited) and December 31, 2011 consisted of the following: September 30, December 31, Description Secured loan agreement with a face amount of $155,000 bearing interest at 10% payable on November 21, 2012 ( A) (B) (D) $ Secured loan agreement with a face amount of $175,000 bearing interest at 10% payable on November 1, 2012 (A) (B) (D) Secured loan agreement with a face amount of $30,000 bearing interest at 10% payable on October 14, 2012 ( A) (B) (C) (E) $ Secured loan agreement with a face amount of $25,000 bearing interest at 10% payable on October 18, 2012 ( A) (B) (C) (E) Secured factoring loan agreement with a face amount of $282,537 bearing interest at 10% payable on July 23, 2012 and August 13, 2012 ( A) (B) Unsecured note payable to a shareholder with a face amount of $25,000 bearing interest at 8% per annum and payable July 15, 2013 (F) - Unsecured note payable to a shareholder with a face amount of $50,000 bearing interest at 8% per annum and payable July 15, 2013(F) - Unsecured note payable to a shareholder with a face amount of $37,500 bearing interest at 8% per annum and payable September 3, 2013(F) - Secured promissory note with a face amount of $60,000 bearing interest at 11% per annum and payable September 2013 (G) - Equipment loan bearing interest at 11% per annum, mature in November 2013 (H) - Total short-term debt before discount on debt Discount on Debt (D) ) Total short-term debt $ $ A) On June 15, 2011, the Company entered into a Secured Factoring Loan with a principal amount of $426,680 with four lenders, total amount received on the Secured Factoring Loans was $400,000 of which $125,000 was purchased by a director of the Company and $200,000 was purchased by a principal shareholder (See Related Party Note 6). These notes matured on August 20, 2011 and are secured by all of the Company assets, subject to subordinations of certain assets to present and future factoring facilities. On August 24, 2011 these notes were converted into recast notes described in (D) below. B) On July 14, 2011, July 28, 2011 and July 29, 2011 the Company issued Original Issue Discount Notes to three lenders receiving amounts of $75,000 from a principal shareholder, and $50,000 and $25,000 respectively from other investors. These notes were to mature on January 14, 2012 at $170,458 and were secured by all of the Company assets, subject to subordinations of certain assets to present and future factoring facilities, of which $85,227 was due to a principal shareholder of the Company. On August 24, 2011 these notes were converted into the recast notes described below. C) Between September 13 and 16, 2011, the Company borrowed $250,000 from two investors, one of whom is a principal shareholder of the Company for $125,000 and refinanced an existing unsecured loan with one officer in the amount of $30,100. The Company issued to these investors and officers the same 10% Secured Convertible Subordinated Notes as issued to the lenders reported in Note 6 (G) above. Additionally, such investors received an additional 5 shares of common stock for each $1.00 invested totaling 1,400,500 common shares (625,000 included in shares issuable). The fair value of the common shares on the date of issuance of $62,500 was recorded as a debt discount which will be amortized over the term of the notes. 17 Back to Table of Contents D) Between December 1 and December 21, 2011 the Company borrowed $330,000 from an investor. We issued 10% Secured Convertible Subordinated Notes as issued to the lenders reported in Note 6 (G) above. Additionally, such investor received an additional 5 shares of common stock for each $1.00 invested totaling 1,650,000 common shares that were valued at $565,890 and recorded as a debt discount which will be amortized over the term of notes. In addition, the Company agreed in a side letter to a revenue participation based on 2% of the first $2,000,000 of revenue and 3% of revenue above $2,000,000 in 2012. This agreement may be terminated by the Company with a penalty of 3 times the annual revenue participation. On July 11, 2012 both notes were converted into common stock.During first quarter of 2012, the Company reclassified approximately $349,000 of debt discount to additional paid in capital due to previously over allocated embedded beneficial conversion in excess of carrying value of the related notes. E) On October 18, 2011 and November 14, 2011 the Company borrowed $25,000 and $30,000 from one investor. The Company issued to this investor the same 10% Secured Convertible Subordinated Notes as issued to the lenders reported in Note 6 (G) above.Additionally, such investor received an additional 5 shares of common stock for each $1.00 invested, totaling 275,000 common shares (275,000 included in shares issuable).The fair value of the common shares on the date of issuance of $12,313 was recorded as a debt discount which will be amortized over the term of the notes. F) Between February 15, 2012 and March 2, 2012, the Company received proceeds of $250,000 from four investors in exchange for 8% 18 month Unsecured Convertible Notes (“Unsecured Note”) and warrants. One of the investors invested $87,500 and the other, a former director, invested $50,000 in the Unsecured Notes. Each Unsecured Note is convertible thirteen months after their respective issuance dates into common stock at a conversion price equal to the greater of (i) the Variable Conversion Price of 50% of the Market Price and (ii) the Fixed Conversion Price of $0.01. The investors also received 25,000,000 5 year warrants at a strike price of $0.03 per share. In addition the investors received the right to invest in new notes on the same basis as provided. The Company has accounted for these share based provisions at fair value due to the variable conversion price will require the Company to issue additional shares and accordingly has recorded an additional liability to the notes of approximately $88,000 of which approximately $47,000 has been recorded as change in fair value for the nine months ended September 30, 2012. The Company will fair value these provisions at each reporting period until either settled or forfeited. G) On September 20, 2012 the Company borrowed $ 60,000 from an outside lender in exchange for an 11% 1 year Secured Promissory Note. The Company’s Chief Executive Officer personally guaranteed the Note. H) On December 3, 2008, the Company completed the purchase of a new ERP system and financed that purchase through a third-party equipment financing arrangement having an interest rate of 11% and requiring payments of monthly interest and principal of $1,719 which matures by December 2013. NOTE 8 - LONG-TERM DEBT Long-term debt at September 30, 2012 (unaudited) and December 31, 2011 consisted of the following: Description September 30, December 31, Loan payable bearing interest at 8% per annum, maturing in March 2014 (B) $ Equipment loan bearing interest at 11% per annum, mature in November 2013 (A) - $ Totallong-term debt Less current maturities - ) Discount on Debt ) - Long-term debt $ $ Interest expense for the nine months ended September 30, 2012 and 2011 amounted to $65,670 and $13,743, respectively. The weighted average interest rate for all long-term borrowings was 17.34% for 2012 and 6% for 2011. 18 Back to Table of Contents A) On December 3, 2008, the Company completed the purchase of a new ERP system and financed that purchase through a third-party equipment financing arrangement having an interest rate of 11% and requiring payments of monthly interest and principal of $1,719 which matures by November 2013.B)Between September 24 and 25, 2012, the Company borrowed an aggregate of $250,000 from two investors in exchange for 8% 18 month Unsecured Promissory Notes (“Unsecured Note”), which is payable at maturity on March 24 and 25, 2014. A substantial portion of these proceeds were loaned to a potential acquisition candidate of the Company. The following is a schedule of principal maturities for the next five years and the total amount thereafter on these notes as of September 2012: Year Ending December 31, Principal Maturities $ NOTE 9 - STOCKHOLDERS’ DEFICIT Preferred Stock The Company is authorized to issue 10,000,000 shares of preferred stock, $0.001 par value per share. The Company designated 1,000 shares of the authorized shares as Series K 10% Convertible Preferred Stock (18.9 and 30 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively) and 1,750 shares of the authorized shares as Series M Convertible Preferred Stock (no shares were outstanding at September 30, 2012 and December 31, 2011). Common Stock The Company is authorized to issue 500,000,000 shares of common stock, $0.001 par value per share. At September 30, 2012 and December 31, 2011, 328,533,316 and 150,811,031 shares were issued and outstanding, respectively. Following is a summary of changes in stockholder’s equity from December 31, 2011 to September 30, 2012: Additional Preferred Stock Common Stock Shares Paid-in Accumulated Shares Dollars Shares Dollars issuable Capital Deficit Total Balance – December 31, 2011 $
